DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method for pattering a film stack in claims 1 and 8, particularly in combination with method steps of forming MTJ stacks within the trench formed by etching the film stack followed by polishing the oxide fill layer and the oxide capping layer covering the MTJ stacks.  For example, Ko et al. (US 2016/0020249 Al), Diaz et al. (US 2017/0110649 Al), and Chen et al. (US 2020/0227471 A1), previously cited as the closest prior arts of record, teach depositing MTJ stacks (148), an oxide capping layer (152), and an oxide fill layer (154); and performing a CMP process (Ko et al., Figs. 4-8 and paragraphs 84-109), a method of forming a trench and forming MTJ stacks (116 and 117) on a buffer layer (104) and on a dielectric capping layer (112) (Diaz et al., Figs. 1B-1C), and forming MTJ stacks within a trench (Chen et al., Figs. 1-6).  Howeer, Ko et al., .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/DANIEL WHALEN/
Primary Examiner, Art Unit 2829